Citation Nr: 0113573	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"child" on the basis of permanent incapacity for self 
support prior to attaining the age eighteen years.


REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran served on active military duty from August 1953 
to June 1955.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Washington, D.C. (hereinafter RO).

The veteran died in June 1970.  In this case, the appellant 
is his widow.  The appellant filed a claim to have the 
veteran's son recognized as a "child" on the basis of 
permanent incapacity for self support prior to attaining the 
age eighteen years, and this claim was denied by a rating 
decision dated in December 1999.  The appellant filed a 
notice of disagreement to this action, and a statement of the 
case was issued in April 2000.  However, the substantive 
appeal received in May 2000, with regard to this claim, was 
not signed by the appellant or her representative, but by the 
veteran's son.  Although this document cannot be accepted as 
the appellant's substantive appeal, the Board recognizes a 
statement by the appellant's representative dated in October 
2000, as perfecting the appellant's appeal, and as such, the 
Board has jurisdiction of this issue.  

However, the claim by the veteran's son to entitlement to 
recognition as a "child" on the basis of permanent 
incapacity for self support prior to attaining the age 
eighteen years received in May 2000, has not been developed 
for appellate review, and is therefore referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  The veteran served on active military duty from August 
1953 to June 1955, and died in June 1970.

2.  The son of the deceased veteran was born in December 
1959, and attained age 18 in December 1977.

3.  The evidence does not establish that mental or physical 
impairment precluded the veteran's son from self-support 
prior to attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the veteran's son as a 
"child" based on permanent incapacity for self-support 
before attaining age 18 have not been met.  38 U.S.C.A. § 101 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.57; 3.356 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been informed of the evidence necessary to 
substantiate her claim for entitlement to recognition of the 
veteran's son as a "child" on the basis of permanent 
incapacity for self-support prior to attaining the age 
eighteen years.  Moreover, VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim.  Finally, the appellant has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Under the provisions of 38 C.F.R. § 3.57(a)(ii), the term 
child of the veteran means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; or who, before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4)(A)(ii).

In order to establish entitlement to basic eligibility or 
pension benefits as a "helpless" child, the child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  38 C.F.R. § 3.356(a).  Rating determinations 
will be made solely on the basis of whether the child is 
permanently incapable of self-support through his own efforts 
by reason of physical or mental defects.  38 C.F.R. § 
3.356(b).  The fact that the "child" is earning his or her 
own support is prima facie evidence that he or she is not 
incapable of self-support.  38 C.F.R. § 3.356(b)(1).  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  Id.  A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  38 C.F.R. § 3.356(b)(2).  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, is not considered as rebutting permanent 
incapability of self-support otherwise established.  Id.  
Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  38 
C.F.R. § 3.356(b)(3).  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  Id.  In 
such cases, there should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Id.  
Lack of employment of the child either prior to the 
delimiting age or thereafter, should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  Id.  The capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. 
§ 3.356(b)(4).  

In the instant case, the veteran served on active military 
duty from August 1953 to June 1955, and died in June 1970.  
The veteran's son was born in December 1959, and attained age 
18 in December 1977.  A statement from the family's parish 
priest received in January 1999, he stated that the veteran's 
son was traumatized by his father's death, and he became 
anxious, nervous, depressed, and antisocial.  The priest 
noted that the veteran's son was very smart, and his first 
four years in high school were normal, but his last two years 
were difficult.  The veteran's son attended a university, and 
met a girl, over whom his mother "gave him a lot of 
trouble."  The priest noted that this exacerbated his 
problem, which resulted in the inability to have any social, 
personal, or professional life.  The Abbott at the monastery 
reported in a document received in January 1999, that he had 
known the veteran's son since 1973.  He stated that the 
veteran's son exhibited aggression, depression, and "self 
withdraw."  The Abbott stated that despite repeated efforts, 
the veteran's son could not overcome the psychological 
problems, and his condition worsened to an unacceptable 
point.  

The family physician, a cardiologist, stated in a document 
received in January 1999, that the veteran's son had 
behavioral problems since his childhood.  He exhibited 
depression and indifference for life and for the well being 
of others.  The physician noted that efforts for cooperation 
were difficult and resulted in rage, "and a mood to damage 
various household items."  It was noted that the veteran's 
son was not able to care for himself, and the support of his 
mother and father resulted in animosity towards them.  The 
physician concluded that the veteran's son "condition 
persisted throughout his childhood and into his adulthood.  
His condition makes him completely unable to work, and he 
needs further financial support in order to survive."

In a statement dated in February 2000, a 
neurologist/psychiatrist, indicated that he had examined the 
veteran's son, and diagnosed depression.  He stated that 
after completing his history, the depression apparently had 
its onset at a young age, "influenced by his father's 
disease."  It was noted that with time, the veteran's son 
became withdrawn, very irritable, verbally abusive, and 
indifferent to work.

The evidence of record indicates that the veteran's son 
attended a university studying mathematics in 1977, with an 
expected date of graduation in 1983.  Records show that the 
veteran was still attending classes in February 1983.  

None of the evidence of record shows a diagnosis of a 
physical or mental disability which resulted in permanent 
incapacity of the veteran's son for self-support, prior to 
attaining the age eighteen years.  Although the priest and 
Abbott noted behavioral problems with the veteran's son, 
medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  The 
veteran's family doctor, a cardiologist, stated that the 
veteran's son was now unable to work, however, a diagnosis 
was not provided.  The recent examination by the 
neurologist/psychiatrist provided a current diagnosis of 
depression, but the conclusion that the depression 
"apparently" began at a young age was based on the history 
provided to the examiner.  Nevertheless, none of this 
evidence indicates that prior to reaching the age of 18, the 
veteran's son was permanently unable to work by reason of 
physical or mental defect.  Additionally, there is no medical 
evidence contemporaneous with the age of 18 of a permanent 
incapacity for self support by reason of physical or mental 
defect.  Indeed, the records show that the veteran's son 
attended a university for over 4 years after his 18th 
birthday studying mathematics.  

Based upon the foregoing discussion and evaluation of the 
evidence, and the applicable law and regulations, the Board 
finds that the veteran's son does not meet the criteria for 
entitlement to recognition as a "child" based upon being 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18.  
Accordingly, the appellant's claim is denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim of entitlement to recognition of the veteran's son 
as a "child" on the basis of permanent incapacity for self 
support prior to attaining the age eighteen years is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

